Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant’s computer-implemented algorithm for determining an orthotic angle for a user’s foot (claim 7) lacks written description support. Applicant's specification states one aspect of the present disclose is a method for determining dynamic angular alignment…as an individual balances on one foot, pressure, and movement of the foot and leg is measured using a myriad of different sensors to capture biometric data… (paragraph 0037); “the software 55 stored in memory 54…may be programmed to use the data…to determine when the user’s foot… are aligned (paragraph 0053) but fails to disclose the details of the algorithm necessary to determining an orthotic angle for a user’s foot based on analyzing the dynamic balancing parameters for the plurality of the inclination angles. Applicant has not provided any examples or guidance as to how the particular movement data gathered provides for determining an orthotic angle for a user’s foot. The specification does not disclose how analyzing the dynamic balancing parameters are used to determine an orthotic angle for a foot. Ultimately, the specification is written generically such that it only defines the invention in functional language specifying a desired result but does not sufficiently identify how the function is performed or the result is achieved (see MPEP §2161.01). 
As noted in the MPEP Section 2161.01 “To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Id.; Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on; how the specification accomplishes this is not material. In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the second data”. There is a lack of antecedent basis. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Bar-Haim (US 20090234254).
Regarding claims 1-4, 7, Bar-Haim discloses:
An assembly, comprising: 
A stationary base (270) (paragraph 0069);
A platform (260) (paragraph 0069) supported by the stationary base (270), the platform having at least one axis (Fig 4) and configured to move through a range of inclination angles (paragraph 0086) around the at least one axis (paragraph 0072) (Fig 4, 6); 
a motive source (280) operably connected to the platform and configured to move the platform through at least a portion of the range of inclination angles (paragraph 0070, 0086-0087); 
at least one sensor (290) adjacent to the platform and configured to generate first data indicative of a dynamic balancing parameter (paragraph 0065, 0073); 
a controller (298) operably connected to the motive source (280), the controller configured to operate the motive source to move the platform (paragraph 0087, 0090); and 
a computerized system (210) having a processor and a non-transitory computer readable memory storing logic, the logic configured to cause the processor to send a signal to the controller to cause the motive source to move the platform through at least a portion of the range of inclination angles (paragraph 0075-0086, 0090) and to receive the first data from the at least one sensor (290)----- and determine the dynamic balancing parameter (paragraph 0065, 0073) for a plurality of the inclination angles by measuring at least one of muscle activity, movement, and ground reaction force applied to the platform at the plurality of inclination angles (paragraph 0070, 0073-0074, 0086-0087).
2. The assembly of claim 1, wherein the first data is indicative of force applied to the platform (paragraph 0070-0073).  
3. The assembly of claim 1, wherein the first data is indicative of acceleration (paragraph 0073, 0090).  
4. The assembly of claim 1, wherein the first data includes a series of images (“these views display a variety of stance angles being applied to a foot of the user”) (paragraph 0080).  
7. The assembly of claim 1, wherein the logic is configured to cause the processor to analyze the dynamic balancing parameters for the plurality of the inclination angles (paragraph 0065, 0073, 0086) to determine an inclination angle at which the user is most balanced (paragraph 0086-0087), the inclination at which the user is most balanced being an orthotic angle for the user’s foot (“… an angle of rotation associated with a lower limb of the user”, paragraph 0073).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Haim in view of Brunner (US 20090124938)
Regarding claim 5, Bar-Haim is silent regarding wherein the first data is analog data. Brunner teaches the use of both analog and digital data for gait analysis at an inclination of angles (paragraph 0039). It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to use analog-digital converter as both types of data have their justifications for specific applications and the system designer will choose one (between analog and digital) in accordance with the primary use requirements, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 6, Bar-Haim is silent regarding wherein the second data is digital data. Brunner teaches the use of both analog and digital data for gait analysis at an inclination of angles (paragraph 0039). It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to use analog-digital converter as both types of data have their justifications for specific applications and the system designer will choose one (between analog and digital) in accordance with the primary use requirements, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 8/04/2022 have been fully considered but they are not persuasive. 
The 112a rejection is maintained. Applicant argues that a PHOSITA, at the time of the invention, would have understood how to calculate an orthotic angle based on the analyzed dynamic parameters. Paragraph 0054 states using “the signals at each angle” to determine when the user is most balanced. However, using signals vs. what the claim cites which is calculating an orthotic angle based on the analyzed dynamic parameters are different things. As noted in the MPEP Section 2161.01 “To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Id.; Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172.
In response to applicant’s arguments that Bar-Haim does not teach the claim language above, the examiner disagrees. Applicant argues that Bar-Haim takes place while patient is actively performing a task. Examiner is unclear as to how/why this would teach away from the claim language. At this time, the claim language recites, a stationary base which 270 is a stationary base with a platform (260) and motive source (280) that moves the platform through a variety of inclination angles (paragraph 0086-0087 go through much detail as to how this occurs). Applicant argues that Bar-Haim does not teach “a computerized system….the logic configured to move the platform….”. Paragraph 0087 states “thus mechanism 280, and the controller of mechanism 280 may be designed to provide several degrees of freedom to the changing of the height of the platform…consequently, the inventive device and method can effect a substantially infinite number of directions of inclination…similarly, the controller, the stance adjustment mechanism, and the trusting elements thereof can be adapted to provide an infinite number of degrees of inclination”. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Bar-Haim teaches that “the application of the method needs random or deliberate changes in slope…while actively performing a task” and therefore, seemingly indicating that the current cited claims do not occur while actively performing a task or otherwise) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The structural limitations are recited in the claim language are certainly disclosed clearly by Bar-Haim. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942. The examiner can normally be reached Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791